Citation Nr: 1455720	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-30 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for right ear hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2001 rating decision denied service connection for a right ear hearing loss disability; and, as the Veteran did not appeal that decision, the decision is final.
 
2.  The evidence received subsequent to the most recent final denial of service connection for a right ear hearing loss disability is new and material because it raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The June 2001 rating decision denying service connection for a right ear hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  Since the June 2001 rating decision, new and material evidence has been received to reopen a claim for service connection for a right ear hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A June 2001 rating decision denied service connection for a right ear hearing loss disability.  The evidence of record at that time included the Veteran's service treatment and VA medical records.  The AOJ essentially determined that the evidence failed to show that the Veteran's right hearing loss disability was incurred in or caused by active service. 

The Veteran was notified of the denial in July 2001.  However, no appeal was received from the Veteran and he did not submit additional evidence relating to any right ear hearing disability within one year following that denial.  Therefore, the June 2001 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence added to record since the final June 2001 rating decision includes an October 2010 VA examination report and August 2012 VA examination report concerning the Veteran's bilateral hearing loss.  The evidence added to the claims file is new as it was not before the adjudicators at the time of June 2001 rating decision.  That evidence is also material because it relates to unproven elements of the claim previously denied in the June 2001 decision.  Notably, a November 2012 examination report from J.N., BC-HIS, included the finding that the Veteran's bilateral hearing loss was due to in-service noise exposure.

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  To that extent only, the appeal is allowed.  The Board will now review the claim for service connection reclassified as bilateral hearing loss.  The Board finds no prejudice to the Veteran in considering the claim because the RO adjudicated the claim on the merits.


ORDER

New and material evidence has been received to reopen the claim for service connection for a right hear hearing loss disability; and, to that extent only, the claim is allowed.


REMAND

The Veteran asserts that he has bilateral hearing loss as a resulted of noise exposure during service.  Specifically, he submits that during active service he was exposed to acoustic trauma from heavy vehicles and 155 Howitzer gunfire, without wearing hearing protection.  He says he has been experiencing hearing loss since service.  

The November 2012 opinion from J.N., BC-HIS, was sufficient to reopen the claim for service connection.  However, no rationale was provided to support the positive findings.  Such seriously weakens the opinions overall probative value. See  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 -04 (2008).

Multiple VA opinions have been obtained to address the question of whether the Veteran's bilateral hearing loss and tinnitus are related to service.  In each instance, the examiner essentially concluded the Veteran's hearing loss was not related to his military service because his hearing acuity was within normal limits at separation.  However, the United States Court of Appeals for Veterans Claims (Court) has specifically held that a veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Thus, given that the Veteran is competent to report diminished hearing in service, and that none of the examiners appear to have considered these statement, the opinions of record are not deemed adequate to decide the hearing loss claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to assess the current nature and etiology of bilateral hearing loss.  The examiner must review the claims file and must note that review in the report.  All indicated tests and studies should be performed, including audiometric testing, and all findings should be set forth in detail.  

The examiner must consider and acknowledge the Veteran's competent statement that they first noticed hearing loss.  The examiner must be advised that service connection for hearing loss may be established even if it is first shown after service if all the evidence assembled establishes that it was incurred as a result of in-service acoustic trauma.  

The examiner is asked to address the following with complete rationales for all opinions provided:

(a)  The examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that any current left ear hearing loss began in or is related to service, to include excessive noise exposure during service.  

(b)  The examiner is asked to opine if the Veteran's preexisting right ear hearing loss increased in severity during his active service.  

(c) If an increase in right ear hearing loss is shown, the examiner is asked to opine if there is clear and unmistakable (obvious, manifest, or undebatable) evidence that any preexisting right ear hearing loss was not aggravated beyond the natural progression of the condition?

(d)  The examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that any current tinnitus began in or is related to service, to include excessive noise exposure.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


